DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021has been entered.
 
Previous claim rejection made under 35 U.S.C. 103 over Brennan et al. (US 2008/0058237 A1) in view of Marsh et al. (US 20160175210 A1) as indicated in the Office action dated February 25, 2021 is withdrawn in view of further consideration. 
Previous claim rejection made under 35 U.S.C. 103 over Brennan and Marsh, and further in view of Mullin (“10 Eco-friendly packaging ideas”, Sufio.com, published on November 15, 2018) is withdrawn for above reason. 
Previous claim rejection made under 35 U.S.C. 103 over Brennan and Marsh, and further in view of Cho (US 5366665 A) is withdrawn in view of further consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “humectants including one or more of”.  Since the term humectants is in plural, it is not clear whether only one of the humectant compounds could meet this limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this 	Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US 20200129411 A1, priority to October 29, 2018) (“Griffiths” hereunder) in view of Cho (US 5366665 A, published on November 22, 1994) and Marsh et al. (US 20160175210 A1, published June 23, 2016)  (“Marsh” hereunder). 
Griffiths teaches a shampoo bar composition comprising at least 60 wt/wt % of one or more surfactants.  The reference teaches that the solid form of the shampoo enables eliminating wastes generated from packaging and reduces the volumes of the product which is more beneficial to the environment and in transportation.  See [0003].  Table 2 teaches a solid shampoo bar comprising 40 wt% of isethionate, 20 wt % olefin sulphonate and 5 wt % of disodium cocoamphodiacetate.  The reference further teaches adding preservatives.  See [0054].  Using preservatives such as benzoic acid is suggested.  See [0054].  
Griffiths teaches that sodium lauroyl methyl isethionate, sodium lauryl sulfoacetate and olefin sulphonated are all anionic surfactants suitable for the invention.  See [0039].  Combining or substituting art-recognized functional equivalents used for the same purposes is prima facie obvious.  See MPEP 2144.06.  Thus combining olefin sulphonate with or substituting olefin sulphonated for sodium lauryl sulfoacetate would have been prima facie obvious.  
Amended claim 1 recites a second surfactant has “suds-stabilizing ability and configured for combining with an anionic surfactant.”  Griffiths also teaches that disodium cocoamphodiacetate, disodium lauroamphoacetate, and sodium lauroamphoacetate all acetate-based amphoteric surfactants suitable to make the shampoo bar comprising the above mentioned anionic surfactants.  See [0047-0049]. The preferred amount of such surfactant ranges from 1-25 wt % and most preferred between 1-10 wt %.  See [0049].  Although the reference does not specifically mention 

    PNG
    media_image1.png
    295
    474
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    302
    393
    media_image2.png
    Greyscale

    Disodium lauroamphodiacetate              sodium lauroamphoacetate
Otherwise, it is also well known in patent law that a prima facie case of obviousness may be made when close structural similarity between chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."  See In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  In this case, disodium lauroamphodiacetate of the present claim and disodium “lauroamphoacetate”, or sodium lauroamphoacetate are well known as amphoteric detersive surfactants in shampoo art, thus using one for the other or combining them for the same use is prima facie obvious.  
Although Griffiths generally teach using moisturizing agents, the reference fails to disclose the specific compounds of the present claims, e.g., polyhydric alcohol humectant and hair conditioning factor. 
Cho teaches and suggests that toilet bar formulations typically comprise mildness improving salts such as alkali metal salt of isethionate, detergents, germicides, etc.  See col. 4, lines 41 – 46.  The toilet bar is specifically suitable for “facial or body cleansing, shampoo compositions, conditioner compositions”, etc.  (emphasis inserted) See patented claim 1; col. 4, lines 33-37.  
Cho also teaches moisturizers comprising vegetable oils such as jojoba oil, olive oil, etc.  See col. 6, lines 35 - 45.  Preferred moisturizers also include polyols such as glycerin, propylene glycol, etc.  See col. 6, lines 11 – 22.  Examples teach that a moisturizer is used in the range of 0.1-10 wt %.  
Cho teaches that preferred moisturizers suitable for the skin includes sodium pyrrolidone carboxylic acid (PCA-NA).  See col. 6, lines 23-34. 
Cho further teaches that polymeric skin feel and mildness aid provide enhanced creamy lather benefits.  See col. 6, line 46 – col. 7, line 36. Such polymers include Merquats 100, and 500, Jaguar C-14-S, etc. 
 	It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Griffiths and incorporate to the shampoo bar the moisturizing agents such as polyols, plant oils, polymeric conditioning agents and PCA-NA as motivated by Cho. The skilled artisan would have been motivated to do so as 1) Griffiths teaches to use moisturizing agents; 2) Cho teaches the disclosed bar soap is suitable for shampoo and conditioner; 3) Cho teaches using polyol, plant oils, PCA-NA to moisturize the skin (scalp) and polymeric conditioning agents to produce creamy lathering.  Since Griffiths teaches that solid bar shampoo should have sufficient cleansing action on skin and hair without degreasing and feeling harsh on the skin or hair, and Cho teaches suitable moisturizing agents for formulating a toiletry bar suitable for skin and hair, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully producing a stable soap bar which provides cleansing and moisturizing properties to skin and hair. See Griffiths, [0004-0005]. 
Regarding the amount of the anionic surfactants (isethionates and sulfoacetates), generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, Griffiths further teaches that up to 80 wt% of one or more anionic surfactants can be used; most preferably 20-70 wt % or more preferably 30-60 wt % of the one or more anionic surfactants can be used.  See [0049].  Cho also teaches that mild improving salts such as sodium isethionate is used up to 50 % or 0.5-25 wt % of the composition; other mildness co-actives such as betaine is used up to 50 wt % or 0.5-25 %. See col. 5, lines 13-19.  Thus manipulating the amounts of the isethionate to improve and optimize the mildness of the shampoo bar would have been prima facie obvious.  
Regarding the amount of the preservative, Cho also teaches that chemical preservatives such as sodium benzoate, etc are used in an amount ranging from 0.01 to 2 % by weight to prevent microbial spoilage.  See col. 10, lines 35 – 49.  Given the teaching in Griffiths to use preservatives in the shampoo bar, one of ordinary skill in the art before the time of filing of the present application would have been motivated to modify the teaching and used the preservatives in the amount according to Cho to prevent microbial spoilage of the composition. See instant claims 1 and 6. 
Regarding the pH range in claim 1, Griffiths and Cho fail to teach the pH range as defined by the claim. 
Marsh teaches that the pH of a shampoo in the range of from about to about 6, from about 3.5 to about 5, or from about 5.25 to about 7, which “may help to solubilize copper and redox metals present on the hair.”  See [0135].  
In view of the teachings of Marsh, adjusting the pH of the Griffiths/Cho bar soap in such range would have been obvious to one of ordinary skill in the art before the time of filing of the present application, as Marsh teaches that copper or redox metals present on the hair can be solubilized and washed; March teaches that the metal deposits can reduce cuticle distortion and reduce cuticle chipping and damage.  Since Griffiths and Cho all teach adding pH adjusting agents, the skilled artisan would have had a reasonable expectation of successfully producing a stable bar soap with the targeted pH range.  

Regarding claim 3, Cho teaches using plant oils such as jojoba oil or olive oil.
Regarding claim 4, Griffiths teaches using essential oils such as citrus oil, lavender oil, etc in an amount ranging from 0.1-20 wt %.  See [0055-0056].  
Regarding claim 5, Cho teaches the moisturizers suitable for formulating the toiletry soap bar for skin and hair include glycerin and sorbitol.  See col. 5, lines 25 -34.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths, Cho and Marsh as applied to claims 1 and 3-6  in view of Mullin (“10 Eco-friendly packaging ideas”, Sufio.com, published on November 15, 2018).
The references fail to disclose packaging for the bar soap.
Mullin teaches that Pangea Organics use biodegradable paper to package beauty products.  The illustration shows a paper box containing a bar soap. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Brennan and package the bar soap in biodegradable materials to reduce waste.   

Response to Arguments
Applicant's arguments filed on May 25, 2021 and September 8, 2021 have been fully considered but they are not persuasive or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that the term “mild toilet bar” used in prior art “shall by no means be interpreted as solid shampoo” as “shampoo is generally known for specially washing hair”.  However, the term “shampoo” itself as used in the present claim denotes the intended use for washing hair.  So long as prior art is suitable and capable of washing hair, it would meet the limitation.  In the present case, the present claim requires “a solid shampoo”; a prior art composition which is in the form of solid and capable and suitable to wash hair and contain all the limitations of the present would meet his limitation. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617